Citation Nr: 0613000	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  05-13 227	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1954 to July 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the RO in which the 
veteran was granted service connection for bilateral hearing 
loss with a noncompensable evaluation, and for tinnitus with 
a 10 percent evaluation.  Service connection and the ratings 
were made effective from March 25, 2004.


FINDINGS OF FACT

1.  The veteran has auditory acuity levels no worse than 
Level I in each ear.

2.  The veteran's tinnitus is manifested by recurrent 
symptoms.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.86 (2005).

2.  An increased rating for tinnitus is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an initial compensable rating for bilateral 
hearing loss, and an initial rating in excess of 10 percent 
for tinnitus.  He contends that higher evaluations are 
warranted because he has to wear hearing aids, and he does 
not feel VA is compensating him properly for the symptoms 
that he experiences.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in April 2004, VA informed the veteran of his 
and VA's respective duties for obtaining evidence, and 
requested that he send any evidence necessary to support his 
claim that was in his possession.  Further, in an August 2004 
statement of the case, the RO informed the veteran of the 
rating schedule provisions that are relevant to his claim, 
and provided him with an explanation as to why his claim had 
been denied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until August 2004, after the RO entered its May 
2004 decision on his claim.  Nevertheless, the veteran has 
now been provided with notice that is in compliance with the 
content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of 
this appeal.  As the purpose of the notice requirement has 
been satisfied, no further corrective action is necessary.  
Additionally, the Board notes that while the RO did not 
notify the veteran about the criteria for award of an 
effective date, see Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), this issue is not before the Board.  
Consequently, remand for re-adjudication is not required.  

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c), (d) (2005).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the veteran provided private medical 
records, which included a June 2003 audiometric examination.  
The RO obtained private medical records pursuant to releases 
provided by the veteran.  In connection with his claim, the 
veteran was afforded a VA audiometric examination in May 
2004.  In connection with VA provision of hearing aids, he 
was provided another VA audiometric examination in March 
2005. 

The Board concludes that the duty to assist has been 
fulfilled.  In view of the foregoing, and because the veteran 
has not provided specific identifying information and/or 
releases for the procurement of additional evidence, the 
Board finds that no further development action is necessary.  
38 C.F.R. § 3.159(e).



II.  The Merits of the Veteran's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

A.  Hearing Loss

Hearing loss is rated on the basis of controlled speech 
discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(evaluations of hearing loss are determined by a "mechanical 
application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at each pertinent 
frequency (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more; or when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
§§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
compensable rating for the veteran's bilateral hearing loss.  
The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board is required to make its determination with respect to 
the schedular rating on the basis of the results of the 
audiology studies of record.  See Lendenmann, supra.  In 
other words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are three medical reports of record that contain speech 
discrimination and puretone audiometry data--the report of a 
June 2003 private examination, the report of a May 2004 VA 
examination, and the report of a March 2005 VA examination.

With respect to the earliest of these three examinations, the 
record shows that audiometric testing in June 2003 revealed 
puretone thresholds in each of the pertinent frequencies 
except for 3,000 Hertz.  Consequently, this test may not be 
used to obtain puretone averages and numeric designations to 
rate the veteran's level of hearing loss.  Nevertheless, the 
discrimination scores were very similar to those obtained 
later by VA, which suggests that similar results would have 
been obtained had the June 2003 test been complete.

When the veteran was examined by VA in May 2004, audiometric 
testing revealed puretone thresholds of 5, 25, 30, and 40 
decibels in his right ear, and 25, 30, 45, and 50 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 25 for the 
right ear and 38 for the left ear.)  Additionally, he had 
speech discrimination scores of 98 percent for the right ear, 
and 96 percent for the left ear.  Under the applicable 
criteria and Table VI, these results correspond to level I 
acuity for each ear.  Application of the Level I findings to 
Table VII results in a noncompensable (0 percent) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

When the veteran was examined by VA in March 2005, 
audiometric testing revealed puretone thresholds of 10, 30, 
40, and 40 decibels in his right ear, and 25, 30, 45, and 50 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 30 
for the right ear and 38 for the left ear.)  Additionally, he 
had speech discrimination scores of 92 percent, bilaterally.  
Under the applicable criteria and Table VI, these results 
correspond to level I acuity for each ear.  Application of 
the Level I findings to Table VII results in a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

There is no suggestion that use of the speech discrimination 
test was inappropriate in the veteran's case, and the 
evidence does not demonstrate that he has an "exceptional" 
pattern of hearing impairment as defined in 38 C.F.R. § 4.86 
(2005).  Accordingly, there is no basis for the assignment of 
a higher schedular rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a compensable rating have not been met at any 
time since the veteran was awarded service connection.  A 
"staged rating" is not warranted.

B.  Tinnitus

In a December 2003 letter from his private physician, it was 
noted that the veteran had reported loud ringing in his ears.  
In his March 2004 claim, and his April 2004 statement in 
support of his claim, the veteran complained of ringing in 
his ears.  At the May 2004 VA audiometric examination, the 
veteran reported a mostly constant, unilateral, high-pitched, 
ringing tinnitus in the left ear since the 1970s.  In his 
June 2004 notice of disagreement, the veteran complained that 
the noise level and frequency of his tinnitus had increased 
to an unbearable level.  After he had tolerated it for so 
many years, he felt the compensation provided by VA was 
meager, unjust, and unreasonable. 

The veteran's claim for service-connected tinnitus was filed 
in March 2004.  For all tinnitus claims filed on or after 
June 13, 2003, the applicable Diagnostic Code provides that a 
maximum 10 percent evaluation is assignable.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2005).  It also provides that 
only a single evaluation may be assigned for recurrent 
tinnitus whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2) (2005).

This is not a case where the Board has discretion to award a 
higher rating for the veteran's tinnitus.  It makes no 
difference in the rating whether tinnitus is experienced in 
one ear, both ears, or in the head; whether the ringing sound 
is loud or soft; or whether it has been experienced for one 
year or many years.  The Board concludes that there is no 
legal basis upon which to award the veteran a higher initial 
schedular evaluation for tinnitus for a claim filed after 
June 13, 2003.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  Fenderson, supra.  It is the Board's conclusion, 
however, that a "staged rating" is not warranted because the 
maximum assignable rating has been assigned to the veteran 
since he was granted service connection for his tinnitus.

III.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Id.  

The Board has considered whether the veteran's hearing loss 
or his tinnitus claim should be referred for consideration of 
an extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, or for 
tinnitus, and there is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  As noted above, he has reported that he must wear 
hearing aids and that his tinnitus is so loud as to be 
particularly bothersome.  The use of hearing aids is 
contemplated by the drafters of the rating schedule, see 
38 C.F.R. § 4.85(a), and there is no suggestion in the 
objective medical record that the intensity of the tinnitus 
is such that his disability should be treated as so unusual 
as to be an exception to the rating schedule criteria.


ORDER

Entitlement for an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement for an initial rating in excess of 10 percent for 
tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


